This appeal is prosecuted from a conviction had in the district court of Comanche county on the 29th day of January, 1912, in which the defendant was found guilty of burglary and his punishment assessed at imprisonment in the penitentiary for a period of seven years.
It is disclosed by the record that plaintiff in error and L.L. Dorsey were jointly charged in the information with the crime of burglary, alleged to have been committed on the 25th day of December, 1911, by breaking and entering into, in the nighttime, a certain store building in the city of Lawton. The defendant Dorsey pleaded guilty.
The proof on the part of the state amply justified the jury in finding the defendant guilty, and no evidence was introduced in behalf of the defendant. No authority is cited in support of the contentions made, and after a careful examination of the questions raised we are satisfied that under well-settled rules, sustained and upheld by the decisions of this court, no error was committed prejudicial to the substantial rights of the defendant.
The judgment of conviction is therefore affirmed.
ARMSTRONG, P.J., and FURMAN, J., concur. *Page 348